Whitfield, J.
This appeal is from an order sustaining “Exceptions” taken to a bill of complaint. The bill seeks to vacate an order confirming a sale of lands made in a partition proceeding on the grounds of fraudulent conduct on the part of one of the parties to the suit for partition which resulted in a sale of the property at a grossly inadequate price far below its real value at the time.
The paragraphs of the bill of complaint that were expunged by sustaining the exceptions are not scandalous and it cannot be said that they are wholly immaterial or impertinent, since they give particulars of the fraudulent conduct on which the relief is sought. Without considering the propriety of the procedure in taking the “exceptions to the bill of complaint,” the order which in effect struck from the bill the designated matters set up as a basis for the relief sought is erroneous and is reversed.
*356Shackleford, C. J., and Taylor, Cockrell and Hocker, J. 0., concur.